Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, et al. (2008/0139966 A1) in view of Yang (Computer English Translation of Chinese Patent No. CN 108461142 A).
Before advancing the detail claim rejections, it will be helpful to briefly describe the automatic disease diagnosis based on chromatic and textural features of the tongue using Bayesian Belief Networks of Zhang.  Zhang takes a photograph of the tongue of a subject to be diagnosed which, if not already in a digital format, is converted to a digital image; performs: "Contour Extraction" where the pixels of the digital image are divided (and marked accordingly) into two groups: those within the tongue body and those out of the tongue body; "Feature Extraction" where a set of values related to the color of the tongue body and a set of values related to the texture of the tongue body are extracted from the digital image; and Bayesian analysis using the two sets of values as input to obtain a diagnostic result as the output (See paragraph 0007)    
With regard to claim 1, Zhang, et al. (hereinafter “Zhang”) discloses a method for detecting a tongue image, which is applied to a client, i.e., subject or patient/s, for detecting the tongue image (See for example, Figs. 1-2), the method comprising: acquiring the tongue image, recognizing the tongue image by using an image analysis model, i.e., combined model, and generating and displaying a first label, i.e., tongue color, among others, information (See for example, paragraphs 15-17);  
With regard to claim 6-7, Zhang does not expressly call for uploading the tongue image and the second label information to a tongue image detection server for updating the image analysis model and the assistant diagnosis model by the tongue image detection server and downloading, from the tongue image detection server, the updated image analysis model and the assistant diagnosis model.  However, Yang does transmit/upload the tongue image and the corrected label to the cloud system and the cloud system analyzes and updates the models continuously based on the re-labeling (See for example, page 3, paragraph 4), and the updates are downloaded as shown in Fig. 2 of Yang.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Young into the system of Zhang, if for no other reason than to have a cloud system where the detected tongue image and the corrected label may be sent to the cloud system and the models get updated, and as a result accurate analysis/detection of the tongue image may 
With regard to claim 8, the method according to claim 1, wherein, the first or the second label information includes at least one of a tongue color, a tongue fur, a tongue shape, or presence or absence of a tongue crack (See for example, paragraph 0007, 0011, 0015-0016, and 0020).  
With regard to claim 9, Zhang discloses a method for detecting a tongue image, which is applied to a updating (emphasis added by the examiner) an image analysis model and an assistant diagnosis model in accordance with the training data and a server. However, Yang (See for example, page 3, paragraph 4; and given the broadest reasonable interpretation, the cloud system is considered to mean a server) teaches these features.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Yang into the system of Zhang such that the models would be updated using the training data to accurately detect and/or analyze the tongue image.   
With regard to claim 10, a client for detecting a tongue image, comprising: a memory; and a processor, wherein the memory is configured to store computer instructions, i.e., software, 
With regard to claim 11, Zhang (as modified by Yang) further discloses a server, i.e., cloud system, for detecting a tongue image, comprising: a memory; and a processor, wherein the memory is configured to store computer instructions, i.e., algorithm, executable on the processor, the computer instructions, when executed by the processor, causes the processor to perform the method for detecting the tongue image according to claim 9 (See for example, page 3, paragraph 4; and Fig. 2 of Yang).
With regard to claim 12, a tongue imager, comprising: a displaying device; an image capturing device (See for example, paragraph 0008; and item 16, in Fig. 1 of Zhang; and Figs. 1 and 2 of Yang); and the client for detecting a tongue image according to Claim 10, wherein the displaying device and the image capturing device are coupled to the client for detecting the tongue image (See for example, Figs. 1-2 of Yang).
With regard to claim 13, Zhang does not expressly call for a communication device.  However, Yang (See for example, Fig. 2; and paragraph 4) teaches this feature.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching as taught by Young into the system of Zhang, so that the tongue image may be transmitted to a separate device, such as a cloud storage as per the teaching of Yang.
Claim 14 is rejected the same as claims 10 and 11.  Thus, arguments similar to those presented above for claims 10 and 11 are applicable to claim 14.
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Computer English Translation of Chinese Patent No. CN 104298983 B (See for example, pages 3-6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DANIEL G MARIAM/            Primary Examiner, Art Unit 2665